Citation Nr: 1225662	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  06-08 605	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to concurrent receipt of military retirement pay and Department of Veterans Affairs (VA) disability compensation.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel






INTRODUCTION

The Veteran had active service from June 1967 to July 1993.  He served in the Republic of Vietnam.  The Veteran was awarded both the Combat Action Ribbon and the Purple Heart.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Montgomery, Alabama, Regional Office (RO) which informed the Veteran of his total awards of VA disability compensation benefits; the amounts withheld due his receipt of military retirement pay; and his monthly entitlement amounts for the period from December 1, 2004, to August 1, 2005.  In August 2005, the Veteran submitted a notice of disagreement (NOD).  In April 2009, the Board, in pertinent part, remanded the issue of entitlement to concurrent receipt of military retirement pay and VA disability compensation to the RO for issuance of a statement of the case (SOC).  

In July 2009, the RO issued a SOC which addressed the issue of entitlement to concurrent receipt of military retirement pay and VA disability compensation to the Veteran.  In July 2009, the Veteran submitted a substantive appeal.  In November 2009, the Board, in pertinent part, remanded the issue of entitlement to concurrent receipt of military retirement pay and VA disability compensation to the RO for additional action.  In February 2011, the Board again, in pertinent part, remanded the issue of entitlement to concurrent receipt of military retirement pay and VA disability compensation to the RO.  

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.   


FINDING OF FACT

On June 21, 2012, prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew his appeal from the denial of entitlement to concurrent receipt of military retirement pay and VA disability compensation.  
CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's substantive appeal from the denial of entitlement to concurrent receipt of military retirement pay and VA disability compensation have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2011).  In a May 2012 written statement received by the Board on June 21, 2012, the Veteran expressly withdrew his claim of entitlement to concurrent receipt of military retirement pay and VA disability compensation.  He asserted that he had "no desire to continue any further actions on this matter" and was "completely satisfied with the outcome."  The Board finds that no allegation of error of fact or law for appellate consideration remains as to the issue of entitlement to concurrent receipt of military retirement pay and VA disability compensation.  Therefore, it is dismissed.  


ORDER

The issues of the Veteran's entitlement to concurrent receipt of military retirement pay and VA disability compensation is dismissed.  


		
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


